    Franklin County Ohio Clerk of CourtsDoc
    Case: 2:19-cv-00379-ALM-CMV          of the
                                              #:Common   Pleas- 2019Page:
                                                4 Filed: 02/05/19    Feb 051 10:11
                                                                              of 4 AM-19CV000076
                                                                                   PAGEID #: 57



           IN THE COURT OF COMMON PLEAS OF FRANKLIN COUNTY, OHIO
                               CIVIL DIVISION

Adrianne McGee, Adm. Est. of                          :
LeDarren D. Mixon, Deceased,                          :
                                                      :        Case No. 19 CV 000076
                    Plaintiff,                        :
                                                      :
           vs.                                        :        Judge French
                                                      :
City of Whitehall, et. al.,                           :        JURY DEMAND ENDORSED HEREIN
                                                      :
                    Defendants.                       :

                 DEFENDANTS CITY OF WHITEHALL, RONALD L. CASTO 1, AND
                 GARY A. BAKER, JR.’S ANSWER TO PLAINTIFF’S COMPLAINT

           Now come Defendants City of Whitehall, Ronald L. Casto and Gary A. Baker, Jr., by and

through counsel, and for their Answer to Plaintiff’s Complaint state as follows:

           1.       Answering Paragraph 1 of the Complaint, Defendants deny the allegations

contained therein;

           2.       Answering Paragraph 2 of the Complaint, Defendants deny for want of knowledge

sufficient to form an opinion as to the truth or falsity thereof;

           3.       Answering Paragraphs 3 and 4 of the Complaint, Defendants admit the allegations

contained therein;

           4.       Answering Paragraphs 5, 6, and 7 of the Complaint, Defendants admit only that

Ronald Casto and Gary Baker are police officers for the City of Whitehall and Joseph Danzey is a

police officer for the City of Reynoldsburg. Defendants further admit that the aforementioned

officers acted under color of law. Defendants deny the remaining allegations;

           5.       Answering Paragraph 8 of the Complaint, Defendants deny for want of knowledge

sufficient to form an opinion as to the truth or falsity thereof;


1
    Plaintiff incorrectly names Defendant Ronald Casto as Ronald “Castro” in the Complaint.


4822-9650-9574.1
  Franklin County Ohio Clerk of CourtsDoc
  Case: 2:19-cv-00379-ALM-CMV          of the
                                            #:Common   Pleas- 2019Page:
                                              4 Filed: 02/05/19    Feb 052 10:11
                                                                            of 4 AM-19CV000076
                                                                                 PAGEID #: 58



         6.        Answering Paragraphs 9, 10, 11, 12, 13, and 14 of the Complaint, Defendants admit

only that they participated in the execution of a search warrant at 5300 Great Oak Way, Apartment

“G” on January 5, 2018. Defendants deny all remaining allegations contained therein;

         7.        Answering Paragraphs 15, 18, 20, 29, 31 and 34 of the Complaint, these Paragraphs

contain statements of purpose or intent to which no responsive pleading is necessary or

appropriate. To the extent that these Paragraphs are deemed to allege facts, Defendants deny said

facts;

         8.        Answering Paragraphs 16, 17, 19, and 21 of the Complaint, Defendants deny the

allegations contained therein;

         9.        Answering Paragraphs 22 and 23 of the Complaint, Defendants deny for want of

knowledge sufficient to form an opinion as to the truth or falsity thereof;

         10.       Answering Paragraphs 24, 25 and 26 of the Complaint, Defendants deny the

allegations contained therein;

         11.       Answering Paragraph 27 of the Complaint, Defendants deny for want of knowledge

sufficient to form an opinion as to the truth or falsity thereof;

         12.       Answering Paragraph 28, 30, 32, 33, 35, 36 and 37 of the Complaint, Defendants

deny the allegations contained therein;

         13.       Defendants deny all allegations not specifically admitted herein to be true.

         First Defense

         14.       Defendants are entitled to immunity, including statutory, absolute and qualified

immunity. This includes, but is not limited to the provisions of Ohio’s Political Subdivision Tort

Immunity Statute, Ohio Revised Code Chapter 2744;




                                                    2

4822-9650-9574.1
  Franklin County Ohio Clerk of CourtsDoc
  Case: 2:19-cv-00379-ALM-CMV          of the
                                            #:Common   Pleas- 2019Page:
                                              4 Filed: 02/05/19    Feb 053 10:11
                                                                            of 4 AM-19CV000076
                                                                                 PAGEID #: 59



         Second Defense

         15.       Plaintiff has failed to mitigate her damages in whole or in part;

         Third Defense

         16.       Plaintiff has failed to state a claim upon which relief may be granted;

         Fourth Defense

         17.       Plaintiff’s decedent’s own contributory and/or comparative negligence and

assumption of the risk caused or contributed to cause the injuries and damages of which he

complains;

         Fifth Defense

         18.       Plaintiff’s claims may be barred in whole or in part by a lack of capacity and/or

standing to seek the relief for which she prays. Defendants note that no letters of authority were

attached to the Complaint;

         Sixth Defense

         19.       Defendants hereby reserve the right to assert any other matter constituting an

avoidance or affirmative defense for which discovery reveals a basis.

         Wherefore, Defendants ask the Court to deny all of Plaintiff’s claims and requests for relief,

dismiss this action and tax all costs of this case to Plaintiff.

                                                  Respectfully submitted,

                                                  /s/ Andrew N. Yosowitz
                                                  Mark Landes                 (0027227)
                                                  E-mail: mlandes@isaacwiles.com
                                                  Andrew N. Yosowitz          (0075306)
                                                  E-mail: ayosowitz@isaacwiles.com
                                                  Isaac, Wiles, Burkholder and Teetor, LLC
                                                  2 Miranova Place, Suite 700
                                                  Columbus, Ohio 43215
                                                  Tel: 614-221-2121; Fax 614-365-9516

                                                     3

4822-9650-9574.1
  Franklin County Ohio Clerk of CourtsDoc
  Case: 2:19-cv-00379-ALM-CMV          of the
                                            #:Common   Pleas- 2019Page:
                                              4 Filed: 02/05/19    Feb 054 10:11
                                                                            of 4 AM-19CV000076
                                                                                 PAGEID #: 60



                                               Attorney for Defendants City of Whitehall, Ronald
                                               Casto and Gary Baker, Jr.

                                               Michael T. Bivens
                                               E-mail: Michael.bivens@whitehall-oh.us
                                               City Attorney for the City of Whitehall
                                               360 S. Yearling Road
                                               Whitehall, Ohio 43213
                                               Tel: 614-237-9802; Fax: 614-237-9953

                                         JURY DEMAND

         A trial by jury comprised of the maximum number of jurors permitted by law is hereby

demanded.



                                               /s/ Andrew N. Yosowitz
                                               Andrew N. Yosowitz (0075306)

                                  CERTIFICATE OF SERVICE

         I hereby certify that on February 5, 2019, a copy of the foregoing was filed electronically.

Notice of this filing will be sent to all parties by operation of the Court’s electronic filing system.

Parties may access this filing through the Court’s system.


                                               /s/ Andrew N. Yosowitz
                                               Andrew N. Yosowitz (0075306)




                                                  4

4822-9650-9574.1
